Citation Nr: 1537460	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-31 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for multi-level lumbar spine degenerative change of disk bulges with small herniation at L2 and disk extrusion at L4-5, facet arthropathy, and central canal stenosis.

2.  Entitlement to an increased evaluation for deformity and shortening with closed fracture of the proximal right femur and osteoarthrosis of the right hip with joint space narrowing and mild osteophyte formation, currently assigned a 20 percent evaluation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days to allow the Veteran and his representative additional time to submit evidence; however, as of this date, no additional evidence has been provided.

The Virtual Benefits Management System (VBMS) electronic claims file contains a copy of the June 2015 Board hearing transcript.  The remainder of the documents in VBMS and Virtual VA are either duplicative of the evidence in the paper claims file or not relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

The Veteran was last afforded VA examinations in January 2010 in connection with his claims.  Since that time, he testified at the June 2015 hearing that his symptoms for both disabilities have worsened since those examinations.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that additional VA examinations are needed to ascertain the current severity and manifestations of his service-connected lumbar spine and right femur disabilities.

In addition, the Board notes that the file only contains VA treatment records dated from July 2009 to December 2009 from a facility in Saginaw, Michigan.  However, at the June 2015 hearing, the Veteran testified that he has received some treatment at a VA facility in Flint, Michigan.  Therefore, on remand, the AOJ should obtain any outstanding, relevant records.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lumbar spine and right femur disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records dated from November 2008 to the present, to include records from a VA facility in Flint, Michigan.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, he or she should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  

The examiner should also state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right femur disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, he or she should state whether the Veteran has malunion of the right femur with marked knee or hip disability; fracture of the surgical neck of the femur with false joint; a fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and with weightbearing preserved with aid of brace; or a fracture of the shaft or anatomical neck of the femur with nonunion with loose motion (spiral or oblique fracture).

The examiner should also state whether the Veteran has a flail hip joint.  In addition, he or she should provide the range of motion in degrees and state whether there is any form of ankylosis.  The examiner should further indicate whether there is limitation of rotation where the Veteran cannot toe-out more than 15 degrees, limitation of adduction where the Veteran cannot cross his legs, and whether there is limitation of abduction where motion was lost beyond 10 degrees.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

